By the Court,
Sutherland, J.
The construction given to the statute, 4 Ann, ch. 16, § 4, enacted here, 1 R. L. 519, § 10, permitting a defendant, with the leave of the court, to plead as many several matters as be shall think necessary for his defence has been, that it did not extend to any other pleading than "a plea. By the Revised Statutes, vol. 1, 856, § 27, a plaintiff may reply, and a defendant may rejoin double, but beyond the statute, the parties cannot go. The motion is denied.
P. A. Jay, for plaintiffs.
Romeyn <?* Van Burén, for defendants.